Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
Drawings
The replacement drawing filed 7/14/22 is not entered since no apparent changes have been made. Particularly, FIG. 3 does not show the indicator “303.”
The drawings are objected to because the specification and drawing with respect to FIG. 4 are not the same. Specifically, the specification at [0041]-[0045] describes an iris board 403 whereas the drawing shows “iris board 404” (having the same number as the LC substrate layer); the specification describes an iris/slot 403a whereas the drawing identifies iris/slot 403.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not fully persuasive. The amendments overcome the rejections under 35 USC 112(a) and 112(b).
Regarding the prior art rejections under 35 USC 103, the applicant argues that the prior art does not show the claimed RF antenna array comprising an arrangement of radiating slots being part of a ground plane, metal overlaying the ground plane, and a liquid crystal between the radiating slots and the metal.  The applicant further argues that the prior art fails to show a controller coupled to the RF array to turn on and off the radiating slots to dynamically reconfigure the beam. However, in view of the newly cited prior documents, the construction of the RF array defined by slots in a ground plane with metal overlaying each of the radiating slots and a liquid crystal between the two does not represent a novel structure, as evidenced by Piazza et al (WO2013/190369) and Killen et al (20040104847).  Moreover, it is well known in the art of antenna beamforming to provide control of switches to effect reconfigurable antenna patterns, as evidenced by any one of Mohamadi et al (20160218425), Piazza et al (WO2013/190369), Legare (20130249751), and Scott (WO01/69725).  Thus, the arguments for patentability are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al (20120194399) in view of Goto et al (4,819,003), any one of [Piazza et al (WO2013/190369), Mohamadi et al (20160218425) and Scott (WO01/69725)] and Killen et al (20040104847).
The rejection is substantially set forth in the previous Office Action at paragraphs 26-29. The combination differs from the claimed subject matter since the antenna arrangement using a ground plane with slots is not specified nor is the control of the RF array to turn on and off the metal (e.g. patches) overlaying the slots.
Piazza et al disclose a reconfigurable antenna system (1) which does not require phase shifters characterized in that it comprises: a plurality of antenna units (10), each of said antenna units comprising at least an active radiating element (11) that is capable radiating electromagnetic waves (W); one or more variable loads (12) that are operatively associated to each of said antenna units (10) and that can be electrically connected/disconnected each other and with the corresponding antenna unit, to selectively configure the radiating properties of said antenna unit (10); at least a bias network (70) for biasing the variable loads (12) that are operatively associated to said antenna units; a source (50) for providing feeding signals (51) to the active radiating elements (11) of said antenna units to cause said active radiating elements to radiate electromagnetic waves (W) with at least a given polarization; a control unit (80) that provides control signals (81) for controlling the operation of said bias network (70), see claims for example. The variable loads 12 may comprise one or more meta-material (CRLH) cells (e.g. page 2), which encompasses the “liquid crystal” particularly in light of the applicant’s own specification which states (A) “(i)n one embodiment, the antenna system is comprised of three functional subsystems: (1) a wave propagating structure consisting of a cylindrical wave feed architecture; (2) an array of wave scattering metamaterial unit cells; and (3) a control structure to command formation of an adjustable radiation field (beam) from the metamaterial scattering elements using holographic principles,” and (B) “(t)he liquid crystal acts as a dielectric layer between each patch and its co-located slot. Note that substrate layers other than LC may be used.” FIG. 7 describes “the active radiating element (patch) 11 is slot-fed, which means that a cut is made in the ground plane of the feeding microstrip 501. The teachings of the use of the passive elements is only directed to some embodiments and is not required for the proper operation thereof.
Mohamadi et al also disclose the conventionality of dynamically reconfiguring antenna patterns using an antenna array that employs antenna pixelate cells that are integrated to form the plate of an antenna. Each row and column of cells in the antenna array may be accessed by digital logic and the RF transmission/reception state of the switchable cell can be changed, wherein: beam steering and beam shaping are effected based on which specific pixelate cells are switched to transmit (ON) and which specific pixelate cells are switched to terminate (OFF). Embodiments encompass: implementation of a fully integrated matrix of metallic cells that can be elementally transmitting or terminating routing of an RF signal to air (so that embodiments may provide implementation of one antenna that can be formed to many antenna shapes); implementation of a configurable array of patch based reconfigurable antenna patterns to act as an element of a wafer scale; implementation such that selected pixelate cells may be turned on and off using a non-volatile memory and field programmable gate array (FPGA) arrangement; real-time configuration software capability to alter the state of a wafer scale reconfigurable antenna pattern
Scott also discloses the conventionality of dynamically controlling antenna patterns by means for selectively exciting or non-exciting a number of the elements including programmable digital storage units operable to receive a control signal corresponding to a selected desired aperture distribution of the assembly to switch on or off wave energy to individual elements in the array to provide the selected desired aperture distribution. As illustrated in Figure 3, the antenna array makes use of a wave energy source in the form of a power supply unit 5 so that the elements 1 are enabled to transmit or receive electromagnetic radiation. Additionally in the assembly shown in Figure 3, the elements are arranged in a regular array on a planar lattice. Means 4 includes the power supply unit 5 operable to supply excitation energy to the selected elements 1. In this embodiment this is done via transmit power amplifiers 6 also forming part of the means 4. Each means 4 also includes a programmable digital storage unit 7 operable to receive a control signal corresponding to a selected desired aperture distribution for the assembly and to switch on or off the power supplied to the individual elements 1 in the array to provide the selected desired aperture distribution.
Killen et al is directed to a slot-fed microstrip patch antenna comprising a ground plane 208 having a coupling slot 206, a patch antenna 209 made of electrically conductive material, and a dielectric region 210 which may comprise magnetic materials embedded therein and be encompassed by metamaterial [0055]. As set forth in the claims, a slot fed microstrip patch antenna, comprises: an electrically conducting ground plane, said ground plane having at least slot; at least a first patch radiator; an antenna dielectric substrate material disposed between said ground plane and said first patch radiator, wherein at least a portion of said antenna dielectric includes magnetic particles; a feed line for providing signal energy to or from said first patch radiator through said slot, and a feed dielectric substrate disposed between said feed line and said ground plane, wherein said portion of said antenna dielectric is disposed between said slot and said patch and wherein said magnetic particles comprise metamaterials.  
It would have been obvious to one having ordinary skill in the art to modify Bily et al by substituting a known and conventional microstrip patch antenna arrangement for the antenna arrangement therein in view of the teachings of Killen et al who show the conventionality of such since simple substitution of one known element for another (one type of antenna arrangement for another) to obtain predictable results (controlled antenna radiation from a feed to a patch) is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Moreover, it would have been obvious to one of ordinary skill in the art to control antenna operation via turning antenna elements on and off in view of the conventionality of such as evidenced by any one of Piazza et al, Mohamadi et al, and Scott in order to dynamically reconfigure the antenna pattern without the need for phase shifters and thus decrease the size of the structure.  The dependent claims are deemed to be suggested in view of the combination of cited prior art documents, particularly in light of the applicant’s arguments for patentability of the claims on the basis of limitations set forth in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646